Title: Editorial Note
From: 
To: 


            The bill establishing Central College  became law on 14 Feb. 1816, and on 25 Mar. of that year   Frank Carr, who had served as secretary for the trustees of the Albemarle Academy, submitted recommendations to Virginia governor Wilson Cary Nicholas for appointments to the new college’s Board of Visitors.  Carr told Nicholas that several former Albemarle Academy  trustees had drawn up the list, which consisted of Jefferson,    Joseph C. Cabell, John H. Cocke,   James Madison, James Monroe, and David Watson.  The governor duly appointed all six men.
            Jefferson arranged for a meeting of the new Board  of Visitors on 8 Apr. 1817, but with only Cabell and Cocke in attendance, he postponed the transaction of business to 5 May 1817.  He believed that a full meeting of the visitors was of the utmost importance if Central College were to become Virginia’s public university. Jefferson wrote to both Madison and Monroe on 13 Apr. stressing that their presence would play a crucial role in strengthening the new institution’s claim to preeminence, undercutting competition from localities farther west, and gratifying the local populace. His efforts were largely successful, and on 5 May 1817  the visitors gathered for their first formal meeting, with only Cabell and Watson absent.
            During the Central College phase, Jefferson’s vision for his university began to be realized. At the 5 May meeting the members agreed to initiate a subscription campaign to promote the college.  Two days later Cocke reported picking up the subscription papers that Jefferson had been preparing. Five of the visitors subscribed $1,000 each, while Watson pledged $200. Cocke and Cabell argued that the visitors should jointly ask several prominent citizens from each county to promote the subscription, but at its July meeting the board adopted a less ambitious scheme urged by Jefferson and Madison under which each visitor would contact only his own particular acquaintances. They circulated the printed forms, and as subscriptions came in names and pledges were copied onto subsequent forms to demonstrate the campaign’s success to other potential donors, with Jefferson’s name and amount subscribed at the top of each. Although he was unwilling to risk alienating the citizens of Virginia with as aggressive a fund-raising effort as that advocated by Cocke and Cabell, Jefferson did promote Central College and the subscription in an anonymous article he wrote for the   Richmond Enquirer at the end of August 1817. Subscription lists were returned with pledges through the winter of 1817 and into 1818, with the first of four annual installments scheduled for payment on 1 Apr. 1818. Past-due pledges were still being collected after Jefferson’s death, but long before that the subscription funds had proved to be an important source of revenue for Central College. Before the end of July 1818 a group of subscribers authorized the fledgling institution to transfer its funds to a proposed University of Virginia.
            By the autumn of 1817 the Board had approved the purchase of two tracts of land from John M. Perry and Frances T. Perry, and Jefferson had advanced to the  architectural planning stage,  with both William Thornton and Benjamin Henry Latrobe contributing ideas and opinions. The cornerstone of what would become Pavilion VII was laid with full Masonic honors on 6 Oct. 1817. While Jefferson and the other visitors began courting potential faculty and continued to establish the financial and physical foundations for Central College, they found themselves in the midst of a battle to secure its status as the state university of Virginia.  Jefferson and Cabell collaborated in the autumn of 1817 to draft a bill regarding allocations from  the state literary fund.  The measure that passed into law on 21 Feb. 1818 stipulated that a twenty-four person board comprised of one appointee from each state senatorial district meet “at the tavern in Rockfish gap on the Blue Ridge” on 1 Aug. 1818 and report back to the legislature on several matters, including “a proper scite for the University” and a “plan for the buildings thereof.”  Based on this report, on 25 Jan. 1819  the legislature passed  “An Act for establishing an University,” thereby transforming Central College into the University of Virginia (Acts of AssemblyActs of the General Assembly of Virginia (cited by session; title varies over time) [1815–16 sess.],   191–3; [1817–18 sess.], 11–5; [1818–19 sess.], 15–8; Carr to Nicholas, 25 Mar. 1816 [Vi: RG 3, Governor’s Office, Executive Papers]; Jennings L. Wagoner Jr., Jefferson and Education [2004], 91–2, 104–10; Nicholas to TJ, 18 Oct. 1816, and enclosure; TJ to Madison, 13 Apr. 1817; TJ to Monroe, 13 Apr. 1817; Thornton to TJ, 27 May 1817; Agreement between John M. Perry and Central College, 23 June 1817; Conveyance of Lands for Central College from John M. Perry and Frances T. Perry to Alexander Garrett, 23 June 1817; Latrobe to TJ, 24 July 1817; Cocke’s Description of a Central College Board of Visitors Meeting, 25[–28 July 1817]; Cabell to TJ, 18 Aug. 1817; Anonymous [TJ] to the Richmond Enquirer, [ca. 29] Aug. 1817; Cocke’s Account of the Laying of the Cornerstone at Central College, 5–6 Oct. 1817; Central College Donors and Founders to the University of Virginia Commissioners, [before 27 July 1818]; John L. Thomas’s Report as Collector for the University of Virginia, 30 Sept. 1826 [ViU]).
          